DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Initialed and dated copy of Applicant’s information disclosure statement (IDS) filed on 07/29/2019 is attached to the instant Office action. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because it contains embedded hyperlink(s) and/or other form of browser-executable code(s); see, for example, pages 1819, paragraph 0092, two instances; page 33, last four lines. Applicant is required to delete the embedded hyperlink(s) and/or other form of browser-executable code. See MPEP § 608.01.
	Appropriate correction is required. 
	
Claims
Claims 1-20 are pending and are examined in this Office action.
Claim Interpretation
In claim 1, “seed of pepper variety NUN 89007 PPS” is being interpreted as seed(s) which will produce plant(s) of pepper line NUN 89007 PPS, since the term refers to the deposited representative seed(s). 
The recitation of “plant part” includes any part of a plant, such as a plant organ (e.g., harvested or non-harvested fruits), a plant cell, a plant protoplast, a plant cell tissue culture or a tissue culture from which a whole plant can be regenerated, a plant cell that is intact in a plant, a clone, a micropropagation, plant callus, a plant cell clump, a plant transplant, a vegetative propagation, a seedling, a fruit, a harvested fruit, a part of a fruit, a leaf, a part of a leaf, pollen, an ovule, an embryo, a petiole, a shoot or a part thereof, a stem or a part thereof, a root or a part thereof, a root tip, a cutting, a seed, a part of a seed, hypocotyl, cotyledon, a scion, a graft, a stock, a rootstock, a pistil, an anther, and a flower or parts of any of these and the like; see specification, pages 8-9, paragraph 0044. The recitation of “plant part” is interpreted as being drawn to tissues of the plant directly grown from the deposited seed, and excluding subsequent generations of plants such as seeds produced on plants which are grown from the deposited seed. 
Pepper NUN 89007 PPS is an F1 hybrid (see specification, page 14, paragraph 0078), so that it is heterozygous at multiple genetic loci. Accordingly, the result of self- or cross- pollination of a heterozygous F1 plant to produce fruit comprising seed, would be the generation of a multitude of genetically divergent F2 progeny, as a result of allelic reassortment at every genetic locus due to self-pollination, or as a result of the introduction of non-NUN 89007 PPS genetic material due to crossing with a different plant. See, e.g., Figure 9.1 on page 161 of Poehlman et al. (Poehlman et al., 1995, Methods in Plant Breeding IV, Iowa State Press, pp 1-494, selected pages 157, 159-180 only), where successive generations of selfing resulted in the 
Claim 6 is drawn to a tissue culture from the plant of claim 1, i.e. a plant of variety NUN 89007 PPS; but is not drawn to tissue cultures obtained from a “part” thereof. Accordingly, claim 6 is limited to tissue cultures directly obtained from NUN 89007 PPS.
Claim 7 is drawn to a tissue culture derived from a “part” of the plant of claim 7 (i.e., claim 6: see Claim Objections, supra), wherein the part may be an embryo or a seed, i.e. progeny of the F1 hybrid plant. Accordingly, claim 7 is broadly drawn to a culture of cells containing a genotype which may greatly diverge from that of NUN 89007 PPS. 
Claim 12 encompasses a vegetatively propagated whole plant of claim 1, wherein the whole plant corresponds to NUN 89007 PPS.
Claim 12 also encompasses a plant which is vegetatively propagated from a “part of” of the plant of claim 1, thus also encompassing a multitude of non-NUN 89007 PPS plants, since the “part” encompasses seeds produced on the plant of claim 1, as discussed above. 
Claim 13 is broadly drawn to a method of producing progeny by multiple generations of self- or out-crossing of the hybrid variety NUN 89007 PPS, with a second Capsicum plant of a multitude of non-Capsicum annuum species, or with a second plant of a multitude of non-NUN 89007 PPS genotypes, per paragraphs 0093-0094 of page 19.
Claim 19 is drawn to a food or feed product comprising a plant part which can include fruits produced on NUN 89007 PPS, and parts thereof including progeny seeds and embryos (or cells of seeds and embryos). Thus, claim 19 explicitly reads on food produced from non-NUN 89007 PPS plants.
Claim 19 is also interpreted to encompass a food or feed product which merely comprises isolated extract from NUN 89007 PPS or part thereof, per paragraph 0129 on page 31, which would include “part of a seed”, for example isolated cellulose or pigment. 

Claim Objections
Claim 7 recites the phrase “tissue or cell culture according to claim 7”, which includes an apparent typographical error. It is suggested to replace “7” with ---6---, as that appears to have been the Applicant’s intent.
	Appropriate correction is required.

Deposit of Biological Material
This application requires public availability of specific biological material to make and use the claimed invention. A rejection under the appropriate sections of 35 U.S.C. § 112 would have been made but for (1) evidence that the material is both known and readily available; (2) Applicant’s statement (Applicant’s declaration, etc.) indicating that an acceptable deposit of the specific biological material in compliance with the requirements under 37 C.F.R. §§ 1.801-1.809 will be made with a recognized IDA, at or before the payment of the issue fee, in the event that the application should be determined to be allowable; or (3) an acceptable deposit of the specific biological material in compliance with the requirements under 37 C.F.R. §§ 1.801-1.809 has already been made. See Specification, page 35, paragraphs 0141-0142.
Because viability testing of all deposits is required before they can be considered to meet the requirements of 37 C.F.R. §§ 1.801-1.809, Applicant is advised to perfect the deposit as early 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. § 112(b): 
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Indefiniteness
Claim 18 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention. 
	Claim 1 recites the phrase “[a] contained comprising the plant … of claim 1”. It is unclear what exactly is “contained” that comprises the plant of claim 1.  

	The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Written Description
Claims 5 and 12 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in 
	Claims 5 and 12 are drawn to a plant part of the plant of claim 1. The plant of claim 1 is an F1 hybrid. Plant parts, as defined in the disclosure, are interpreted as including embryos. See Claim Interpretation, supra; see also page 9, paragraph 0044), which would be F2 progeny of the parents of NUN 89007 PPS. An embryo obtained from pepper hybrid NUN 89007 PPS will have inherited only 50% of the genetic material from NUN 89007 PPS; its phenotype (and the phenotype of the plant derived from the claimed embryo) may or may not correspond to the variety description information provided in Table 1. 
	The specification describes no structural features that distinguish F2 progeny plants of the parents of NUN 89007 PPS from other pepper plants. The specification describes no such F2 progeny plants. The specification only describes the F1 hybrid NUN 89007 PPS plants. 
	Given the lack of written description in the specification with regard to the broadly claimed plants, and given the lack of representative species and the description(s) of the physicochemical characteristics of the claimed compositions, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/ files/web/menu/written.pdf. 

Enablement
Claims 13-14 are rejected under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988). In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim. 
	Pepper variety NUN 89007 PPS is an F1 hybrid (see specification, page 14, paragraph 0078). Its gametes are not genetically identical because of crossing over during meiosis. Its seeds are F2 progeny of the parents of NUN 89007 PPS.
Claims 13 is drawn to a method that comprises outcrossing the NUN 89007 PPS hybrid with a different pepper plant. 
Claim 14 is drawn to a pepper plant having all of the physiological and morphological (characteristics) of the plant of claim 1, further comprising a transgene.  
However, these claimed seeds and plants encompass first generation progeny of the hybrid NUN 89007 PPS. Each such first generation progeny has only a portion of the genome of NUN 89007 PPS, and each has a different and unspecified portion. 
With respect to claim 14, the disclosure indicates that the hybrid variety NUN 89007 PPS was developed from a male and female proprietary inbred line of Nunhems. The female and male parents were crossed to produce hybrid (F1) seeds of pepper variety NUN 89007 PPS; see page 34, paragraph 0136. However, the names and the breeding history of the parental plants/lines are not specified nor known. See also the attached Request for Information under 37 CFR § 1.105. 
	Given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would be required to practice the claimed invention, and therefore, the invention is not enabled throughout the broad scope of the claims.

Summary
Pending receipt of Applicant’s response to the Request for Information under 37 C.F.R. § 1.105 appended hereto, claims 1-20 are deemed free of the prior art, given the failure of the prior art to teach or reasonably suggest the breeding of hybrid pepper line NUN 89007 PPS, or the unique genetic and morphological complements thereof.  
No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


BRATISLAV STANKOVIC
Primary Examiner
Art Unit 1663


/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663
                                                                                                                                                                                                        

ATTACHMENT TO OFFICE ACTION
Request for Information under 37 CFR § 1.105

Applicants and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
	Applicants are claiming a hybrid pepper plant, which they have named variety 89007 PPS, but the instant specification inadequately describes what starting materials and methods were used to produce the claimed (pepper) plant. The requested information is required to make a meaningful and complete search of the prior art. 
	For the sake of completeness, it is noted that the disclosure indicates that the hybrid variety NUN 89007 PPS was developed from a male and female proprietary inbred line of Nunhems. The female and male parents were crossed to produce hybrid (F1) seeds of pepper variety NUN 89007 PPS; see page 34, paragraph 0136. However, the names and the breeding history of the parental plants/lines are not specified nor known.  
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
	Please supply the breeding methodology and history regarding the development of the instant plant.
	a) Such information should include all of the public or commercial designations/ denominations used for the original parental lines.  

c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)  Are there any patent applications or patents in which sibs or parents of the instant plant are claimed? If so, please set forth serial numbers and names of the sibs or parents.

If Applicants view any or all of the above requested information as a Trade Secret, then Applicants should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures 
The Applicants are reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the Applicants do not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached on Monday - Friday, 08:00 - 17:00 h EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMJAD ABRAHAM, can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663